
	
		II
		112th CONGRESS
		1st Session
		S. 2006
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 15, 2011
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Surface Transportation and
		  Uniform Relocation Assistance Act of 1987 to authorize the Secretary of
		  Transportation to permit Federal regulation and review of tolls and toll
		  increases on certain surface transportation facilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commuter Protection
			 Act.
		2.Review and regulation of tolls
			(a)In generalSection 135 of the Surface Transportation
			 and Uniform Relocation Assistance Act of 1987 (33 U.S.C. 508; Public Law
			 100–17; 101 Stat. 174) is amended to read as follows:
				
					135.Review and regulation of tolls
						(a)In generalTolls for passage or transit over any
				bridge constructed under the Act of March 23, 1906 (33 U.S.C. 491 et seq.)
				(commonly known as the Bridge Act of 1906), the General Bridge
				Act of 1946 (33 U.S.C. 525 et seq.), or the International Bridge Act of 1972
				(33 U.S.C. 535 et seq.), and over or through any bridge or tunnel constructed
				on a Federal-aid highway (as defined in section 101(a) of title 23, United
				States Code) under any other provision of law, shall be—
							(1)just and reasonable; and
							(2)subject to review and regulation by the
				Secretary, upon complaint or the initiative of the Secretary, including with
				respect to increases in the amount of tolls.
							(b)RegulationsThe Secretary shall promulgate such
				regulations as are necessary to carry out this section, including regulations
				that—
							(1)(A)define the term just and
				reasonable for purposes of this section;
								(B)establish a process to determine whether
				tolls are just and reasonable for purposes of this section; and
								(C)prescribe, when appropriate, the just and
				reasonable rates of tolls to be charged under this section;
								(2)establish a process for the filing of an
				administrative complaint to challenge a determination described in paragraph
				(1)(B);
							(3)authorize the Secretary, or a designated
				administrative law judge—
								(A)to consider a complaint from any person
				aggrieved by a toll increase on any bridge or tunnel described in subsection
				(a); and
								(B)to conduct an investigation and, if
				appropriate, hold a formal hearing on such a complaint; and
								(4)authorize a person who submitted a
				complaint described in paragraph (3)(A) to challenge the final administrative
				determination of the Secretary or administrative law judge on the complaint,
				after issuance of that determination, in the appropriate United States district
				court in accordance with subchapter II of chapter 5, and chapter 7, of title 5,
				United States Code (commonly known as the Administrative Procedure
				Act).
							.
			(b)Conforming amendmentThe table of contents for the Surface
			 Transportation and Uniform Relocation Assistance Act of 1987 (23 U.S.C. 101
			 note; Public Law 100–17) is amended by striking the item relating to section
			 135 and inserting the following:
				
					
						Sec. 135. Review and regulation of
				tolls.
					
					.
			3.Study on use of tolls by interstate
			 authoritiesAs soon as
			 practicable after the date of enactment of this Act, the Comptroller General
			 shall conduct, and submit to the appropriate committees of Congress a report on
			 the results of, a study—
			(1)to evaluate the use of tolls by interstate
			 authorities to maintain and improve surface transportation facilities;
			 and
			(2)to make recommendations to increase
			 transparency and accountability of the funding decisions by those
			 authorities.
			
